Citation Nr: 0905278	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  04-24 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to January 
1970 and from May 1973 to March 1974.  

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a February 2003 
rating decision, by the Houston, Texas, Regional Office (RO), 
which denied the claim for a rating in excess of 10 percent 
for PTSD.  Subsequently, in June 2004, the RO increased the 
evaluation for PTSD from 10 percent to 50 percent, effective 
November 2002.  The claims folder was subsequently 
transferred to the RO in Denver, Colorado.  

On November 18, 2008, the Veteran appeared at the Denver, 
Colorado RO and testified at a videoconference hearing before 
the undersigned Veterans Law Judge, sitting in Washington, 
DC.  A transcript of that hearing is also of record.  


FINDING OF FACT

The Veteran failed, without good cause, to report for 
scheduled VA examinations.  These examinations were needed to 
determine whether he meets the schedular criteria for an 
increased rating for his service-connected PTSD.  


CONCLUSION OF LAW

The Veteran's claim for a disability rating in excess of 50 
percent for PTSD is denied on the basis of failure to report.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.655(a), (b) (2008); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial. VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this case, VA satisfied its duty to notify by means of a 
letter dated in January 2003 from the RO to the Veteran which 
was issued prior to the RO decision in February 2003.  
Additional letters were issued in February 2007 and June 
2008.  Those letters informed the Veteran of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The Veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
June 2004 SOC, the December 2004 SSOC, the March 2006 SSOC, 
the May 2006 SSOC, the October 2007 SSOC, the January 2008 
SSOC, and the July 2008 SSOC provided the Veteran with an 
additional 60 days to submit additional evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  It also appears that all obtainable 
evidence identified by the  Veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the  Veteran in proceeding with the present 
decision, since the  Veteran was informed of the provisions 
of Dingess in March 2006.

Although the Veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.  
Specifically, by letter dated in June 2008, the Veteran was 
informed that ratings were assigned with regard to severity 
from 0 percent to 100 percent, depending on the specific 
disability.  He was also provided supplemental statements of 
the case (SSOCs) in December 2004, March 2006, May 2006, 
October 2007, January 2008, and July 2008, which reviewed and 
considered all evidence of record.  Therefore, the Veteran 
has been provided with all necessary notice regarding his 
claims.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).  
Regardless, the Veteran is able to report and understand the 
elements of the disability.  Therefore, Vazquez-Flores is of 
limited applicability.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish an increased rating for PTSD, given 
that he has been provided all the criteria necessary for 
establishing higher evaluations, and considering that the  
Veteran is represented by a highly qualified  Veterans 
service organization, we find that there has been essential 
fairness.  


II.  Legal Analysis.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2008).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's conditions.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Veteran contends that he should be granted an increased 
rating for his service-connected PTSD based on increased 
severity of that disorder.  However, he has not appeared for 
VA examinations scheduled in the course of his claim, to 
evaluate his PTSD.  

By a rating action in August 2001, the RO granted service 
connection for PTSD; a 10 percent disability rating was 
assigned, effective January 19, 2001.  In November 2002, the 
Veteran filed a claim for an increased rating for his PTSD 
(VA Form 21-4138); he essentially contended that the symptoms 
and manifestations of the disability had increased in 
severity.  

Examinations were scheduled in January 2003, September 2004, 
and October 2005, but the Veteran failed to report.  The RO 
determined that the examination notifications were sent to 
the incorrect address and rescheduled the examination for 
February 2006.  The record indicates that notice of the 
examination was sent to the Veteran's new address; however, 
he failed to report for an examination scheduled on February 
7, 2006.  

Another VA examination was scheduled in April 2007, but the 
Veteran failed to report.  The RO determined that the 
examination notification was sent to the incorrect address 
and rescheduled the examination for August 2007.  Once again, 
the Veteran failed to report for the examination.  

A claimant failing to report for a scheduled examination must 
show good cause for so doing.  See 38 C.F.R. § 3.655; Engelke 
v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 
2 Vet. App. 307, 311 (1992).  The record contains no 
justifiable indication of the reasons for the Veteran's 
failure to appear for his February 2006 and August 2007 VA 
examinations.  Consequently, as no such good cause has been 
shown, his claim for an increased rating must be denied as a 
matter of express VA regulation.  See 38 C.F.R. § 3.655(b).  
This is nondiscretionary, as evidenced by use of the word 
"shall" in this regulation.  

As the Court of Appeals for Veterans Claims has held, "[t]he 
duty to assist in the development and adjudication of a claim 
is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 
522 (1996). "If a [claimant] wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Given the RO's efforts to date, it would be unreasonable to 
place a burden upon VA to turn up heaven and earth in an 
attempt to secure further response from the claimant.  See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

According to 38 C.F.R. § 3.655(a), (b) (2008), when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, or reexamination; and the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  The regulations define an original claim as 
an initial application on a form prescribed by the Secretary.  
38 C.F.R. § 3.160 (2008).  

The Board notes that the Veteran's claim is not an original 
compensation claim.  Significantly, the record indicates that 
the Veteran filed his original compensation claim in January 
2001, and a rating decision pertaining to that claim was 
issued in August 2001.  The current appeal arose out of a 
November 2002 claim for an increased evaluation for PTSD.  As 
such, this claim falls within the parameter of a claim for 
increase.  The claim is accordingly denied pursuant to 38 
C.F.R. § 3.655(b).  Entitlement to an increased rating for 
PTSD cannot be established without a current VA examination.  
The Veteran has failed to provide any reasons for his failure 
to report for the scheduled VA examinations.  Under the 
circumstances, his claim must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

The Board further notes, parenthetically, that VA medical 
records and examinations pertaining to the Veteran's PTSD.  
But none of the records or examinations shows that he would 
be entitled to an increased rating, even if the Board had 
this discretion to go ahead and adjudicate his claim.  When, 
as here, disposition of the claim is based on the law, and 
not the facts of the case, the claim must be denied based on 
a lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


